Citation Nr: 0405083	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder from April 30, 
2001 to May 30, 2002.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to an effective date prior to January 16, 
2003, for a total rating for compensation purposes based upon 
individual unemployability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.  
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  

A December 2001 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 50 
percent evaluation effective April 30, 2001; the veteran was 
notified of the decision later in December 2001.  Thereafter, 
an August 2002 rating decision granted a 70 percent for PTSD, 
effective May 31, 2002.  In October 2002, the veteran filed a 
notice of disagreement (NOD) as to the assigned effective 
date, seeking a higher disability rating since April 30, 
2001.  The RO has characterized the issue on appeal as 
entitlement to an effective date earlier than May 31, 2002 
for the assignment of a 70 percent disability rating for 
PTSD.  

Based on the above procedural history, the Board finds that 
the veteran's claim is an original claim that was placed in 
appellate status by a NOD expressing disagreement with the 
initial rating award dated in December 2001.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (the Court) discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Inasmuch as the grant of the 70 percent rating is not the 
maximum benefit under the rating schedule, the claim for an 
increased evaluation for PTSD remains in controversy and 
hence, it is a viable issue for appellate consideration by 
the Board, despite the April 2003 grant of a total disability 
rating based on individual unemployability effective January 
16, 2003.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Consequently, the Board considers the issues on appeal to 
involve the assignment of staged ratings for PTSD from April 
30, 2001 forward pursuant to Fenderson.  The Board has the 
authority to adjudicate such matters, and indeed is obligated 
to do so.  Id.   

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected low back disability is 
being remanded to the RO via the Appeals Management Center in 
Washington, DC and will be addressed in the remand section 
below.


FINDINGS OF FACT

1.  The evidence prior to May 31, 2002 shows the veteran was 
fully oriented without difficulty with deductive reasoning, 
without preoccupations or psychotic behavior, logical and 
sophisticated speech without loose associations, fair 
insight, and good judgment but with PTSD symptomatology that 
included sleep impairment, nightmares, flashbacks, anger, and 
depression. 

2.  The evidence beginning May 31, 2002 shows the veteran was 
well dressed and groomed with PTSD symptomatology to include 
increased depression; decompensation but without psychotic 
features or paranoid ideation; deterioration in cognitive 
abilities, to include arithmetic, immediate recall, 
concentration, and abstraction; poor insight; sleep 
impairment; and irritability.

3.  A claim for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities was received by VA on February 11, 2003.

4.  The evidence of record indicates that it is factually 
ascertainable that the veteran was unemployable on January 
16, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to May 31, 2002 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for an increased rating in excess of 70 
percent for PTSD beginning May 31, 2002 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

3.  The criteria for an effective date prior to January 16, 
2003 for a total rating for compensation purposes based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A letter was sent to the veteran in February 2002 on total 
rating claims and a letter was sent to him in July 2003 on 
increased rating claims in which he was informed by the RO as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  The letters 
explained that VA would make reasonable efforts to help the 
veteran get relevant evidence, such as private medical 
records or employment records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional medical evidence was 
subsequently added to the claims files.  The veteran 
indicated in a statement dated in August 2003 that he did not 
have any additional medical evidence to submit.  Since there 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files, the Board finds that the VA's duty 
to notify has been satisfied.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's service and post-
service medical records, including several VA examinations.  
The Board knows of no available pertinent evidence not 
currently on file, and the veteran indicated in August 2003 
that there is no additional evidence to obtain.  
Consequently, the Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the claimant would be 
nullified by a strict reading of Pelegrini, and essentially 
place the claimant at the end of the line of cases waiting to 
be adjudicated.  

The Board does not believe that voiding the rating decisions 
relevant to this case is in this veteran's best interests.  
Simply put, in this case, the veteran was provided every 
opportunity to submit evidence.  He was provided with notice 
of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  In fact, he indicated in an August 
2003 statement that there was no additional medical evidence 
to obtain.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to said issues on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

PTSD 

A VA psychiatric evaluation in June 1994 diagnosed dysthymia.  
No subsequent medical evidence involving psychiatric 
disability was added to the file until 2001.  A claim for 
service connection for PTSD was received by VA on April 30, 
2001, along with a psychiatric evaluation from a private 
psychologist.

According to the April 2001 psychological report, the veteran 
was married to his second wife and worked as a bartender and 
bouncer, although he indicated that he wanted to work in 
another field.  He did not have any close friends and did not 
do much except stay home with his wife and work.  He 
complained of nightmares and difficulty sleeping.  On mental 
status evaluation, the veteran's speech was logical and 
sophisticated without loose associations.  His affect and 
mood were considered indicative of anger and depression.  He 
did not reveal any preoccupations or psychotic behavior, but 
he did report some flashbacks.  He was fully oriented and did 
not have difficulty with deductive reasoning.  His insight 
into his difficulties was considered fair and his judgment 
for everyday events was good.  PTSD and a depressive disorder 
were diagnosed.  His global assessment of functioning score 
(GAF) was 58 indicating moderate symptoms or moderate 
difficulty in social, occupationally, or school functioning.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994). 

According to a June 2002 report from the same private 
psychologist referred to above, the veteran had decompensated 
when examined on May 31, 2002.  The veteran said that he felt 
"horrible."  Although he was fairly well dressed, well 
groomed and clean, he appeared despondent.  It was noted that 
his flow of conversation and thought had not changed much 
since April 2001, except for more rapid speech due to anxiety 
and depression appeared much worse than on prior evaluation.  
The examiner found that although his state of mind was 
considered less stable, he had not decompensated to the point 
of psychotic features or paranoid ideation.  There was 
deterioration in the veteran's cognitive abilities, including 
arithmetic, immediate recall, concentration, and abstraction.  
His insight was considered extremely poor.  He had difficulty 
sleeping, which led to extreme fatigue and irritability.  The 
examiner did not think that the veteran could maintain any 
semblance of emotional stability during gainful employment in 
a competitive setting and was, therefore, not suited for 
work.  The psychiatric diagnoses were chronic PTSD; mood 
disorder, with concomitant physical problems; adjustment 
disorder, with anxiety; and cannabis abuse, in remission.  
The GAF was 39, indicating some impairment in reality testing 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

On VA evaluations in October and November 2002, the veteran 
stated that he was working in a machine shop.  He noted in 
November 2002 that he had not missed any work and that 
sleeping was not a big problem.

On VA general examination in March 2003, it was noted that 
the veteran's behavior, comprehension, appropriateness of 
response, emotional reaction, signs of tension, and 
impairment on social and occupational functioning appeared to 
be unremarkable.  However, no special psychiatric evaluation 
was conducted.  The diagnoses included PTSD.

Analysis

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The Board initially observes that, in addition to PTSD, a 
mood disorder has also been diagnosed.  The Board is 
therefore initially confronted with the question of what part 
of the veteran's psychiatric disability is attributable to 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Since there is no 
indication in the psychological reports on file that the 
veteran has psychiatric symptomatology that is not associated 
with his PTSD, the Board will ascribe all psychiatric 
symptomatology to PTSD.


Initial Evaluation Prior to May 30, 2002

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The only medical evidence on file relevant to the veteran's 
psychiatric condition prior to May 31, 2002 is the April 2001 
evaluation from the private psychologist.  When seen in April 
2001, the veteran was working as a bartender and bouncer.  
Although he had psychiatric problems, including insomnia, 
nightmares, and depression, he was fully oriented, his speech 
was logical and coherent, and he did not have a problem with 
deductive reasoning.  There was a lack of evidence of the 
symptomatology associated with an evaluation of 70 percent, 
such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
or irrelevant speech, near-continuous panic or depression 
affecting the ability to function, impaired impulse control, 
spatial disorientation, and neglect of personal appearance 
and hygiene.  Additionally, his GAF score was 58, which is 
indicative of moderate symptomatology.  Consequently, the 
disability picture for the veteran's PTSD from April 30, 
2001, to May 30, 2002, does not more nearly approximate the 
criteria for an evaluation in excess of 50 percent.  
38 C.F.R. § 4.7 (2003).

Increased Rating Beginning May 31, 2002

Turning now to the disability picture for the veteran's PTSD 
beginning May 31, 2002, although the private psychological 
report dated in June 2002, which was conducted in May 2002, 
shows a deterioration in the veteran's psychiatric condition, 
for which he was assigned a 70 percent rating, it still does 
not show the symptomatology required for a 100 percent rating 
under the rating schedule.  In other words, there is a lack 
of evidence of symptoms of total occupational and social 
impairment, such as persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or memory loss of vital information.  
Although the veteran's state of mind was considered less 
stable, he had not decompensated to the point of psychotic 
features or paranoid ideation.  Additionally, the flow of his 
conversation and thoughts had not changed since April 2001, 
and he was noted to be well dressed and groomed.  The Board 
would also note that the veteran's psychiatric condition 
appeared to improve, at least temporarily, after May 2002 
since he was working and said that he did not have trouble 
sleeping on examination in November 2002, which had been a 
significant problem in May 2002.  Consequently, the Board 
finds that the total disability picture beginning May 31, 
2002 warrants a 70 percent evaluation but no more.

The Board has also considered whether the issue of 
entitlement to an increased evaluation for PTSD should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).

The veteran has not been frequently hospitalized for his 
PTSD.  While the veteran complained that symptoms of his PTSD 
intermittently interfered with his employment, this is 
reflected in the current 70 percent evaluation assigned for 
the disability.  As the Board noted above, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2003).  
38 C.F.R. § 4.1 specifically states: "(g)enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Thus, while in no way diminishing the obvious 
impact that his PTSD has on the veteran's life style in 
general, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  In fact, the Board would note that 
the veteran's psychiatric condition was considered 
unremarkable when he was given a general VA examination in 
March 2003.  Therefore, the RO's determination that referral 
of this case for extra-schedular consideration was not in 
order was appropriate.

Earlier Effective Date for a Total Rating 

A claim for a total rating is essentially a claim for an 
increased rating.  The law with regard to determining the 
effective date of an increased evaluation is set forth in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-98, 63 
Fed. Reg. 56705 (1998).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a 
higher disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  Therefore, 


evidence in a claimant's file which 
demonstrates that an increase in 
disability was "ascertainable" up to 
one year prior to the claimant's 
submission of a "claim" for VA 
compensation should be dispositive on the 
question of an effective date for any 
award that ensues.

Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992):

Total disability ratings for compensation purposes may be 
assigned where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

On February 11, 2003, the veteran's Application for Increased 
Compensation Based on Unemployability was received by the RO. 

The Board notes at the outset of its discussion that as of 
April 30, 2001, service connection was in effect for PTSD, 
and was assigned a 50 percent evaluation, which was increased 
to 70 percent effective May 31, 2002; a 10 percent evaluation 
was assigned for a left knee disability, which was increased 
to 20 percent effective September 27, 2002; service 
connection was also in effect for tinnitus, assigned a 10 
percent evaluation; a right knee disability, assigned a 10 
percent evaluation; a 10 percent evaluation was assigned for 
back disability; a 10 percent evaluation was assigned for 
hearing loss; a noncompensable evaluation for retained 
metallic fragment of the right cheek, which was increased to 
10 percent effective October 4, 2002; and a noncompensable 
evaluation for acne.  The combined rating was 70 percent 
beginning April 30, 2001, 80 percent beginning May 31, 2002, 
and 90 percent beginning September 27, 2002.

The April 2003 rating decision granted entitlement to a total 
rating for compensation purposes based upon individual 
unemployability effective January 16, 2003 as the evidence in 
the claims file from an employer indicated that he last 
worked full-time on January 15, 2003.  


As noted above, the effective date of a grant of benefits is 
generally based on the date of filing of the claim or the 
date entitlement arose, whichever is earlier.  However, 
increased rating benefits, including total disability ratings 
based on individual unemployability, may be granted up to one 
year before the date of claim if it is factually 
ascertainable that the disability existed.  Thus, in order to 
determine the effective date of a grant of total rating, the 
Board must determine when unemployability is factually 
demonstrated as shown by the evidence of record.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent opinion, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. 
Reg. 2317 (1992).  

The first objective evidence that the veteran was unable to 
work is January 16, 2003, the date provided as the date he 
was last employed on a full-time basis.  Consequently, the 
date of December 30, 2002, reported by the veteran in his 
February 2003 application for unemployability benefits as the 
date he stopped working is not considered the most accurate 
date of record.  The Board would also point out that despite 
the opinion in the June 2002 private medical report that the 
veteran was unemployable, outpatient treatment records dated 
in October and November 2002 reveal that the veteran was 
working for a manufacturing company.  

Accordingly, the first evidence of unemployability is January 
16, 2003.  The veteran's claim for a total disability rating 
was received by VA on February 11, 2003, one year of the date 
of increased disability.  Therefore, the effective date is 
the date entitlement arose under the exception to the general 
rule in 38 C.F.R. § 3.400(o)(1), as noted above.  
Consequently, based on the evidence of record, entitlement to 
an effective date for the grant of a total rating for 
compensation purposes based upon individual unemployability 
is not warranted prior to January 16, 2003.  


ORDER

An initial evaluation in excess of 50 percent for PTSD 
beginning April 30, 2001, is denied.

An increased rating in excess of 70 percent for PTSD is 
denied.

An effective date prior to January 16, 2003, for the grant of 
a total rating for compensation purposes based upon 
individual unemployability is denied.


REMAND

The Board also notes that, effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating diseases 
and injuries of the spine, Diagnostic Codes 5235 to 5243.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  The veteran has not 
been provided the new rating criteria.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should request that the veteran 
provide the names and addresses of any health 
care providers, if any, who have recently 
treated him for his service-connected low 
back disability.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
which have not been previously secured.

3.  The RO should then readjudicate the 
veteran's claim for a rating in excess of 10 
percent for service-connected low back 
disability, taking into consideration any and 
all evidence which has been added to the 
record since its last adjudicative action, as 
well as the recent changes to the schedular 
criteria involving the spine.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
Supplemental Statement of the Case, to 
include the new spine rating criteria, and 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



